Opinion issued July 26, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00230-CV
                           ———————————
    KIMBERLY WILLIAMS AND JERMAINE WILLIAMS, Appellants
                                       V.
                         REGIONS BANK, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Cause No. 982883


                         MEMORANDUM OPINION

      Appellants, Kimberly Williams and Jermaine Williams, have neither paid

the required filing fee for this appeal nor established indigence for purposes of

appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by statute or

these rules from paying costs must pay—at the time an item is presented for
filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (Vernon Supp. 2011), §.51.941(a) (Vernon 2005), §.101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in

Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of

appeals). The filing fee was first due March 2, 2012. After being notified that this

appeal was subject to dismissal, appellants did not respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Massengale.




                                         2